No. 99-60319
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                            No. 99-60319
                        Conference Calendar
                         __________________

MONDAY OSAWARU OGBEBOR, also known as Emanuel Duro,

                                               Petitioner,
versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                               Respondent.

                        --------------------

               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A26 416 581

                        --------------------
                          February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Monday Osawaru Ogbebor petitions this court for review of an

order of deportation issued by the Immigration Judge (“IJ”) and

affirmed by the Board of Immigration Appeals (“BIA”).    The

deportation order was based on Ogbebor’s conviction of fraud or

misuse of entry documents in violation of 18 U.S.C. § 1546(a).

Ogbebor argues that the BIA abused its discretion in affirming

the IJ’s denial of his motion for a third continuance to appeal

to the BIA the District Director’s decision on remand denying his

putative wife’s petition for alien relative.    Ogbebor was granted

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
                           No. 99-60319
                                -2-

two continuances while the petition was pending initially before

the District Director, during the appeal to the BIA, and on

remand to the District Director to allow Ogbebor’s putative wife

to rebut evidence that Ogbebor had a prior undissolved marriage.

On remand, the District Director denied the petition for alien

relative again.   Because he has not shown that his putative

wife’s petition for alien relative was prima facie approvable or

that he presented good cause to the IJ for a third continuance,

Ogbebor has not shown that the BIA abused its discretion in

affirming the IJ’s denial of his motion for a third continuance

of his deportation proceedings.     See Witter v. INS, 113 F.3d 549,

555 (5th Cir. 1997), petition for cert. filed, 68 U.S.L.W. 3252

(U.S. Sept. 30, 1999)(No. 99-56).    Ogbebor has also not shown

that he was prejudiced by the denial of a continuance; he has not

shown that the BIA is likely to reverse the District Director’s

denial of his putative wife’s petition for alien relative, and he

has conceded his deportability and that he is not entitled to any

relief from deportation.   See In re Sibrun, 18 I & N Dec. 354,

356-57 (BIA 1983).   Because Ogbebor has not shown that the BIA

abused its discretion in affirming the IJ’s denial of his motion

for a third continuance, Ogbebor’s petition is DENIED.

     PETITION FOR REVIEW DENIED.